DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Initialed and dated copy of Applicant’s information disclosure statement (IDS) filed on 12/23/2020 is attached to the instant Office action. The submission is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because it contains inclusions of blanks (“NCIMB No. _____”); see page 12, line 29; page 13, lines 9 and 23; page 59, line 14. It is assumed that the blanks will be replaced with the appropriate deposit accession number.
	Appropriate correction is required. All formal specification amendments should comply with 37 C.F.R. § 1.121(b).

Status of Claims
Claims 1-27 are pending and are examined in this Office action.

Claim Interpretation
In claim 1, “seed of hybrid Capsicum annuum pepper designated AWAKINO” is being interpreted as seed which will produce a pepper plant designated AWAKINO, since it refers to the deposited representative seed; it does not refer to a seed produced on a plant of hybrid AWAKINO.
Regarding claims 1-27, the term “plant part” includes protoplasts, embryos, meristematic cells, callus, pollen, ovules, flowers, seeds, leaves, roots, root tips, anthers, stems, petioles, fruits, axillary buds, cotyledons, hypocotyls, a scion, a rootstock, a fruit, leaf, flower, peduncle, stalk, root, anther cell, pollen or ovule obtained from the hybrid plant, as evidenced by claim 3 and the Specification; see page 2, lines 14-16, and page 13, lines 12-14, for example. 
Claim 20 is being interpreted as being drawn to a hybrid pepper plant which has all of the physiological and morphological characteristics of AWAKINO listed in Table 1 when grown under the same environmental conditions, with the exception of the additional trait conferred by the single locus conversion; wherein said additional trait was introduced into one of the parents of the hybrid AWAKINO by backcrossing. Furthermore, the claimed plant has essentially all the physiological and morphological characteristics, which means a plant having the physiological and morphological characteristics of the recurrent parent, except for the characteristics derived from the converted gene; see Specification, page 17, lines 26-29. 
Pepper variety AWAKINO is an F1 hybrid, so that it is heterozygous at multiple genetic loci. Accordingly, the result of self- or cross- pollination of a heterozygous F1 plant to produce fruit comprising seed, would be the generation of a multitude of genetically divergent F2 progeny, as a result of allelic reassortment at every genetic locus due to self-pollination, or as a result of the introduction of non-AWAKINO genetic material due to crossing with a different See, e.g., Figure 9.1 on page 161 of Poehlman et al., 1995, Methods in Plant Breeding IV, Iowa State Press; selected pages 157-180; see IDS filed 12/23/2020), where successive generations of selfing resulted in the generation of a multitude of individuals which segregated into different allelic reassortments even at a single heterozygous genetic locus. 

Claim Objections
Claims 8, 10, 11, and 24 are objected to for reciting in line(s) 1 the transitional term “comprising” followed by method steps. It is suggested to insert the phrase ---, the method--- or ---, said method--- before “comprising” in line 1 of each of claims 8, 10, 11, and 24. 
Claim 27 recites in line 2 the phrase “part hereof”, which should be replaced with ---part thereof---, as that appears tom have been the Applicant’s intent. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. § 112(b): 
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Indefiniteness
Claims 1-27 are rejected under 35 U.S.C. § 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the Applicant regards as the invention. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend. 

The invention appears to employ novel Capsicum annuum pepper plants, namely hybrid pepper AWAKINO. Since the plants are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the Specification or otherwise be readily available to the public. If the plants are not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the each of the plants. A deposit of 625 seeds of each of the claimed embodiments is considered sufficient to ensure public availability. The Specification does not disclose a repeatable process to obtain the plants and it is not apparent if the plants are readily available to the public. 
It is noted that Applicant intends to deposit the pepper seed of the invention (see page 59 of the Specification), however the Specification does not provide evidence that the deposit was ACCEPTED. 
	Claim 4 is also confusing in its recitation in lines 2-3 of the phrase “plant cell has all of the physiological and morphological characteristics of hybrid AWAKINO listed in Table 1”.  It is unclear how a plant cell can have all of the physiological and morphological characteristics of a whole plant. 
	Claim 23 is indefinite in its recitation of a “New Breeding Technique”, as it is unclear what is encompassed. The paragraph spanning pages 18-20 of the Specification provides examples of contemplated “New Breeding Techniques”, but does not provide an actual definition. Furthermore, some of the recited techniques such as “Grafting”, “Reverse breeding” and “Agro-infiltration” are not exactly “New” in the art. For example, Agro-infiltration of i) Bechtold et al. and (ii) Clough and Bent, respectively. See, e.g., Bechtold et al., 1993, In planta Agrobacterium mediated gene transfer by infiltration of adult Arabidopsis thaliana plants, C.R. Acad. Sci. Paris, Series III, Life Sciences, vol. 316, pages 1194-1199; especially page 1195, column 2, penultimate paragraph; and page 1196, column 2, bottom paragraph. See also Clough and Bent, 1998, Floral dip: a simplified method for Agrobacterium-mediated transformation of Arabidopsis thaliana, The Plant Journal 16(6): 735-743; especially page 736, column 1, penultimate paragraph; page 737, Table 1 and bottom paragraph of column 2; and page 741, “Standard protocols for culture of Agrobacterium tumefaciens and inoculation of plants” section.
Thus, Applicant’s use of the term “New Breeding Technique” is contrary to art-recognized definitions and meaning.
 	In the interest of compact prosecution, the claims are nonetheless examined. 

	The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Enablement
Deposit of Biological Material
Claims 1-27 are rejected under 35 U.S.C. § 112(a), as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the 
	The claimed invention is not supported by an enabling disclosure taking into account the Wands factors. In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988). In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention. These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim. 
	For example, claims 1, 4, 6, and 20 recite blanks ”______” as AWAKINO variety NCIMB deposit numbers. Similarly, the Specification also references the claimed plants with blanks ”______” as AWAKINO variety NCIMB deposit numbers.
	The invention appears to employ novel hybrid Capsicum annuum pepper plants, designated AWAKINO. Since the plants are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the Specification or otherwise be readily available to the public. If the plants are not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the each of the plants. A deposit of 625 seeds of each of the claimed embodiments is considered sufficient to ensure public availability. The Specification does not disclose a repeatable process to obtain the plants and it is not apparent if the plants are readily available to the public. 
see page 59 of the Specification), however the Specification does not provide evidence that the deposits were ACCEPTED. 
If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be irrevocably and without restriction released to the public upon the issuance of a patent, and will be publicly available for the enforceable life of the patent, would satisfy the deposit requirement made herein. 
	If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809 and MPEP §§ 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number, showing that
	(a)	during the pendency of this application, access to the invention will be afforded to the Director upon request;
	(b)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c)	the deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and

	For example, page 59 of the Specification may be amended to recite the particular conditions of each deposit, including the deposit accession number and deposit date. 
	It is requested that page 59 of the Specification also be amended to insert the statement that the deposit above has been accepted.

Summary
Pending receipt of Applicant’s Response to the Request for Information under 37 C.F.R. § 1.105 below, claims 1-27 are deemed free of the prior art, given the failure of the prior art to teach or reasonably suggest the instantly disclosed hybrid pepper AWAKINO with its unique genetic complement that resulted in its unique combination of morphological and physiological characteristics listed in Table 1; parts thereof having the morphological and physiological characteristics of hybrid AWAKINO listed in Table 1; tissue cultures thereof having the morphological and physiological characteristics of hybrid AWAKINO listed in Table 1; single gene conversions thereof; or methods of culturing, propagating or breeding thereof.
No claim is allowed.

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC
Primary Examiner
Art Unit 1663


/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        


ATTACHMENT TO OFFICE ACTION
Request for Information under 37 CFR § 1.105

Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the Examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
	Applicant is claiming a pepper plant, which Applicant has named variety AWAKINO, but the instant specification inadequately describes what starting materials and methods were used to produce the claimed (pepper) plant. Although the Specification discloses that the line FPEPMX4 was used as the female plant, and crossed by pollen from MPEPMX2 (see Specification, page 53, first paragraph), both lines are only described as proprietary lines owned by HM.CLAUSE, S.A. (Id.); these names provide little information as to the pedigree of said proprietary lines, or whether they were used to produce other pepper varieties under different names. 
	The requested information is required to make a meaningful and complete search of the prior art. 
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
	Please supply the breeding methodology and history regarding the development of the instant plant.
	a) Such information should include all of the public or commercial designations/ denominations used for the original parental lines.  

c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the instant plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f)  Are there any patent applications or patents in which sibs or parents of the instant plant are claimed? If so, please set forth serial numbers and names of the sibs or parents.

If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure. Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures 
The Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56. Where the Applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday - Friday, 08:00 - 17:00 h EST.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMJAD A. ABRAHAM, can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663